Per Curiam.
This was an accident ease, in which the plaintiff recovered a verdict of $8,500. The defendant obtained a rule to show cause. He writes down seven reasons for a new trial, which are argued in the brief of the defendant under two heads, viz., the verdict of the jury was contrary to the charge of the court and against the weight of the evidence. The verdict of the jury was excessive. Not so.
We can find no substantial reason for disturbing the verdict of the jury. The plaintiff’s injuries consisted of a fracturé of the tibia and fibia in the left leg and the fibia in the right leg; casts were put on both legs from above the knee to below the foot, including the entire foot. He was in the hospital for three weeks. He was in bed thirteen weeks. His legs were in casts eleven or twelve weeks.
The rule to show cause is discharged.